IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LAURENCE SCHWARTZ,                     NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-0946

FEDERAL        NATIONAL
MORTGAGE     ASSOCIATION
AND VIVIAN SCHWARTZ,

      Appellees.


_____________________________/

Opinion filed January 5, 2017.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

N. Albert Bacharach, Jr., Gainesville, for Appellant.

Sandra A. Little, Roy A. Diaz, and Adam A Diaz of SHD Legal Group, P.A., Fort
Lauderdale, for Appellee Federal National Mortgage Association.

No appearance for Appellee Vivian Schwartz.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., JAY and WINSOR, JJ., CONCUR.